Per Curiam.
The record in this case presents no question for this Court. It appears by a bill of exceptions that on the trial in the Circuit Court, certain evidence was offered, which was objected to, but the ground of objection was not pointed out, nor was any exception taken at the time, to the ruling of the Court.
Various instructions were given and refused, and at the end of the bill of exceptions, taken after the return of the verdict, is the following statement: “ To all of which judgments and rulings, &c., the defendant objects and excepts,” &c.
Exceptions taken in this manner, are wholly insufficient *291on which to assign errors in an appellate Court. Jones v. Van Patten, 3 Ind. R. 107. The trial was before the R. S. 1852 were in force.
W. Grose, for the plaintiff.
C. H. Test, for the defendant.
The judgment is affirmed, with 10 per cent, damages and costs.